TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00235-CV



                                   Rose Whitworth, Appellant

                                                 v.

                                    Joseph Paul Lee, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
      NO. C-12-0782-F, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Rose Whitworth has filed a motion requesting that this Court set aside the

district court’s judgment without regard to the merits and remand the case to the district court for

rendition of judgment in accordance with the parties’ settlement agreement. Appellee Joseph Paul

Lee has not opposed this relief. We grant Whitworth’s motion, set aside the district court’s judgment

without regard to the merits, and remand the case to the district court for rendition of judgment in

accordance with the parties’ agreement. See Tex. R. App. P. 42.1(a)(2)(B).



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton, and Field

Vacated and Remanded

Filed: August 16, 2013